Citation Nr: 0615615	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-26 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, to include keratoconus.

2.  Entitlement to a disability rating greater than 30 
percent for traumatic maculopathy of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1988 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  In January 2006, the Board denied the veteran's claims of 
entitlement to service connection for a right eye disorder, 
to include keratoconus, and entitlement to a disability 
rating greater than 30 percent for traumatic maculopathy of 
the left eye.

2.  In May 2004, the veteran had died.


CONCLUSION OF LAW

Because of the death of the veteran in May 2004, the Board 
had no jurisdiction to adjudicate the merits of this claim 
and the Board's January 2006 decision is vacated.  38 
U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died in May 2004, well before the 
Board adjudicated his claim in January 2006. 

As a matter of law, veterans' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 220, 222-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The veteran's 
appeal to the Board had become moot by virtue of his death in 
May 2004 and must be dismissed for lack of jurisdiction. 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

Because of the death of the veteran in May 2004, the Board 
has no jurisdiction to adjudicate the merits of this claim 
and the Board's January 2006 decision must be vacated.  In a 
separate decision, the case will be dismissed.        
  

ORDER

The Board's January 26, 2006 decision is vacated. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


